Citation Nr: 1145843	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-42 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to a compensable rating for residuals of a right fibula fracture.

2. Entitlement to a compensable rating for residuals of fragment injury to the left hand, to include scar.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Waco, Texas Regional Office (RO).

The Veteran provided testimony at an April 2011 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the record reflects that some treatment records are outstanding and a new examination is warranted, the Veteran's claims are remanded for additional development.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was afforded VA examinations for his service-connected left hand and right fibula disabilities in December 2008 and August 2010. However, neither examination report reflects review of the claims file, the reports appear incomplete, and the Veteran has contended that his disabilities have worsened. Specifically, in regard to the completeness of the reports - the 2008 report reflects an abnormal x-ray of the left hand and states that "additional studies" are needed; the 2010 report states that the Veteran's hand would be x-rayed again, but only reiterates the results of the 2008 x-ray; the 2010 examiner diagnosed a "fractured left fibula, no residuals and no complaints," but the Veteran experienced a fracture in his right (italics added for emphasis) fibula and informed the examiner that he experienced pain that interfered with walking distances. Neither report reflects any incapacitation due to the residuals of the right fibula fracture, but the Veteran testified in April 2011 that he had fallen due to that disability since the 2010 examination. He contends that his left hand scar is painful and that he experiences decreased left hand grip strength, but the 2008 examiner did not observe any pain in association with the scar and the 2010 report states "no residuals and no complaints" due to the residuals of the left hand injury. Another VA examination is warranted. 38 C.F.R. § 3.327(a).

The last VA treatment notes within the claims file were printed on February 3, 2009. A VA treatment note within the claims file reflects that the Veteran receives private treatment for a right leg/knee condition from a Dr. Robert Cassella. While this case is in remand status, the RO/AMC must gather updated VA treatment notes and provide the Veteran with an authorization form for the release of records from Dr. Cassella.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather VA treatment records dated from February 3, 2009 and associate them with the claims file. Inquire if the Veteran has received any additional private treatment and provide him with the necessary authorizations for the release of any such records - to specifically include, but not limited to, records from Dr. Robert Cassella. Associate any outstanding private records with the claims file. If any private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completing the above, schedule the Veteran for a VA muscle and joint examination at an appropriate location to determine the current severity of his service-connected residuals of a right fibula fracture and residuals of fragment injury to the left hand. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of the residuals of his right fibula fracture and the residuals of his left hand fragment injury. 

c. In specific regard to the right fibula injury, the examiner must:

a. discuss whether there is any weakness or other chronic residual, TO INCLUDE COMMENT ON ANY ADDITIONAL FUNCTIONAL LOSS DUE TO PAIN AND ANY EFFECTS ON THE VETERAN'S EMPLOYMENT;

b. address the Veteran's contention that he fell as a result of the residuals of the right fibula fracture and that it impairs his ability to walk long distances; and

c. complete an independent review of the claims file (the Board draws his or her attention to the Veteran's induction complaint of cramps in his legs; June and July 1970 and March 1971 service treatment notes for the right fibula; the May 1979 VA examination report; January and December 2008 VA treatment notes showing normal gait and no falls, but pain in the legs upon walking; and any additional VA or private records added to the claims file as a result of this remand).

d. In specific regard to the left hand injury, the examiner must: 

a. discuss whether the scar is unstable or painful and/or associated with any underlying soft tissue damage;

b. address the Veteran's complaints of decreased grip strength and consider whether he experiences a muscle group injury;

c. if determining that a muscle group injury exists due to the left hand injury, identify the muscle group, and diagnose the extent of the injury;

d. address the effects of the disability on the Veteran's employment; and

e. in completing the above directives regarding the left hand disability, the examiner must complete an independent review of the record for pertinent evidence, but his or her attention is called to the following:

i. a December 1970 service treatment record showing the Veteran's complaints of metal in his left index finger;

ii. an April 1971 note diagnosing symptomatic metallic foreign body over the first left metaphalangeal joint;

iii. an April 1971 note diagnosing and treating the Veteran's complaints of multiple metal fragments in the palmar and dorsal surfaces of his left hand;

iv. a May 1971 self report noting the fragment injury and a normal May 1971 examination report;

v. the May 1979, December 2008, and August 2010 VA examination reports. 

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3.  Readjudicate the Veteran's claims, to include consideration of the applicability of any additional pertinent disability codes and/or staged ratings. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


